Exhibit 10.9

DIRECTORS  AGREEMENT

Glenn W. Sturm

Dear Glenn:

          Reference is made to that certain Agreement and Plan of Merger (the
“Merger Agreement”) entered into as of October 20, 2005 among Private Business,
Inc. (“PBiz”), CSL Acquisition Corporation, Captiva Solutions, LLC (“Captiva”),
and the members of Captiva set forth on the signature pages thereto. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Merger Agreement.

          1.          In consideration of the stock options to be granted to you
by PBiz in connection with the Merger, you agree, by executing this Directors
Agreement (this “Agreement”) to continue to serve on the Audit Committee of the
Board of Directors of PBiz for up to two years from the date of Closing or such
shorter time as requested by the Board of Directors or the appropriate committee
thereof.

          2.          While we believe that nothing related to the transactions
described in the Merger Agreement prohibit you from serve as an independent
member of the Audit Committee under applicable federal law and NASD rules and
regulations, we jointly agree to determine (with appropriate legal counsel)
whether you (i) meet the applicable standards to qualify as an independent
director, (ii) can serve pursuant to an applicable exemption from independence
requirements, or (iii) are disqualified from service on the Audit Committee. In
the event that you and we determine that you are disqualified from service, you
agree to serve until our next annual meeting of shareholders (if permitted by
applicable rules and regulations) at which time you will resign from the Board
of Directors and the Audit Committee unless the Board of Directors request that
you continue to serve on the Board of Directors.

          3.          If you determine at any time upon reasonable advice of
counsel that you cannot serve on the Audit Committee, you agree to notify us and
resign from the Board of Directors. Furthermore, if you otherwise are unwilling
or unable to serve on the Audit Committee, you agree to notify us at least sixty
(60) days in advance and thereafter resign from the Board of Directors.

          4.          If the Board of Directors determines at any time upon
reasonable advice of counsel that you cannot serve on the Audit Committee, you
agree to resign from the Audit Committee and the Board of Directors, if so
requested, upon written notice thereof from us, either immediately or at such
later date as specified in the written notice as the last date upon which you
can serve.

          In the event either party determines that there has been a violation
of the terms of this Agreement, such party shall deliver written notice to the
other party of such violation and the notified party shall have thirty (30) days
to correct such violation before the violation shall be deemed a breach hereof.




          In the event that your service as a board member terminates pursuant
to paragraphs 1, 2, 3, or 4 above or you are not reelected to the Board of
Directors, then the option to purchase 670,000 shares of stock which have been
granted to you pursuant to the stock option agreement shall remain outstanding,
shall vest in accordance with the terms of the option agreement and shall remain
exercisable for the duration of their ten (10) year term.

          Notwithstanding any other agreement, instrument, or writing seemingly
to the contrary, the Board of Directors (other than you) shall have the right to
act on behalf of us with respect to this Agreement.

*   *   *   *




          If you agree with the foregoing, please sign and return a copy of this
letter, which will constitute our agreement with respect to the subject matter
of this letter.

 

Very truly yours,

 

 

 

PRIVATE BUSINESS, INC.

 

 

 

By:

/s/ Henry M. Baroco

 

 

--------------------------------------------------------------------------------

 

Name:

Henry M. Baroco

 

Title:

Chief Executive Officer

CONFIRMED AND AGREED
as of December 8, 2005:

/s/ Glenn W. Sturm

 

--------------------------------------------------------------------------------

 

Glenn W. Sturm

 